GtibsoN, J.
(dissenting). I agree with Presiding Justice Poster’s conclusion that there was no “ error in calculation, or erroneous interpretation of a statute ”, but consider that there was also absent any mistake of fact. Appellant was authorized to do business in Few York and maintained an office in New York City. Its situation was, in my view, identical with that of an individual domiciled in one State and having an additional residence in another. In such circumstances, if not in any case, it seems to me that it was charged with knowledge of the provisions of the Administrative Code of New York City imposing the gross receipts tax and that its ignorance thereof may not be found a mistake of fact.
Therefore, I vote to affirm.
CooN, J., concurs with Poster, P. J.; BeegaN, J., concurs in the result, in a separate opinion; GtbsoN, J., dissents in a memorandum.
Order reversed, with $25 costs, and the matter remitted to the Special Term.